NO. 12-11-00141-CR

                       IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

WESLEY DON PARISH,                               §            APPEAL FROM THE 159TH
APPELLANT

V.                                               §            JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                         §            ANGELINA COUNTY, TEXAS


                                 MEMORANDUM OPINION
                                         PER CURIAM
        This appeal is being dismissed for want of jurisdiction. Appellant was convicted of two
counts of aggravated sexual assault of a child, and sentence was imposed on March 25, 2011.
        Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after the day sentence is imposed or suspended in open court
unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). Where a timely motion
for new trial has been filed, notice of appeal must be filed within ninety days after the sentence is
imposed or suspended in open court. TEX. R. APP. P. 26.2(a)(2). Appellant did not file a motion
for new trial. Therefore, Appellant’s notice of appeal was due to have been filed on or before April
25, 2010. However, Appellant did not file his notice of appeal until May 9, 2011, and did not file
a motion to extend the time for filing the notice of appeal as provided by Texas Rule of Appellate
Procedure 26.3. See TEX. R. APP. P. 26.3 (appellate court may extend time for filing notice of
appeal if, within fifteen days after deadline for filing notice of appeal, appellant files notice of
appeal in trial court and motion complying with Texas Rule of Appellate Procedure 10.5(b) in
appellate court).
        On May 10, 2011, this court notified Appellant that his notice of appeal was untimely and
that there was no timely motion for an extension of time to file the notice of appeal as permitted by
Rule 26.3. Appellant was further informed that the appeal would be dismissed unless, on or
before May 20, 2011, the information filed in this appeal was amended to show the jurisdiction of
this court.
                                                 1
         On May 13, 2011, Appellant filed a motion for extension of time to file his notice of
appeal, which included an explanation of why the extension was necessary.                  However,
Appellant’s deadline for filing a motion to extend the time for filing his notice of appeal was May
10, 2011. See TEX. R. APP. P. 26.3. Because Appellant’s motion was not filed until May 13,
2011, the motion was untimely, and this court must overrule it.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Olivo v. State, 918 S.W.2d 519, 523
(Tex. Crim. App. 1996) (“When a notice of appeal, but no motion for extension of time, is filed
within the fifteen-day period, the court of appeals lacks jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for lack of jurisdiction.”). Accordingly,
Appellant’s motion for extension of time is overruled, and the appeal is dismissed for want of
jurisdiction.
Opinion delivered May 25, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)

                                                           2